Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-13, 18-24, 55-58 are presented for examination.

Allowable Subject Matter
Claims 1, 6-13, 18-24, 55-58 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of register a first set of network slice selection parameter based on a UE configuration, receives mapping information from the mobile communication network, wherein the mapping information indicates a network slice selection parameter in the second set of network slice selection parameters corresponds to a network slice selection parameter of the first set of network slice selection parameter; and uses the second set of network slice selection parameters and the mapping information when establishing a data connection.  None of the prior art of the record discloses the use of mapping information to determine correspondences of two sets of network selection parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al, US 2017/0339688
Zong, US 2019/0021047

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 26, 2021